Citation Nr: 1804501	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-03 578	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

 


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in October 1976 and his surviving spouse was in receipt of an aid and attendance allowance until the time of her death in May 2009.  The Appellant in this matter is the adult son of the Veteran and his late surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania that denied the Appellant's claim for additional accrued benefits.    

The Appellant requested a hearing before the Board.  Such was scheduled in December 2016; however, the Appellant cancelled this hearing.  The Appellant has not requested that the hearing be rescheduled, nor has he provided any explanation as to why he did not appear.  As such, the hearing request is deemed withdrawn.   


FINDINGS OF FACT

1.  The Veteran's surviving spouse was granted an aid and attendance allowance by a September 2007 rating decision.

2.  The Appellant was paid $5,041.00 as reimbursement for the last expenses incurred relating to the Veteran's surviving spouse's death and burial.

3.  The Appellant is the adult child of the Veteran and his surviving spouse and is not shown to be permanently incapable of self-support.


CONCLUSION OF LAW

The calculation of accrued benefits payable to the Appellant was correct, and no further benefits are due him.  38 U.S.C.A. § 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The adjudication of the Appellant's claim for accrued benefits turns on the law as applied to the undisputed facts about the Veteran's surviving beneficiaries at the time of his surviving spouse's death.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Appellant with the claim.  Consequently, no further notice or development to fulfill the duties to notify or assist is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death, and which were due and unpaid at the time of death.  See 38 U.S.C. § 5121(a); 38 C.F.R. §3.1000(a).  Upon the death of a beneficiary, any accrued benefits are payable to his or her spouse, or to specific others if the spouse is not alive.  38 U.S.C.§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1). 



	(CONTINUED ON NEXT PAGE)
Upon the death of a surviving spouse, accrued benefits are payable to the children of the deceased Veteran.  38 U.S.C.§ 512 (a)(2),(3); 38 C.F.R. § 3.1000(a)(1),(2). For accrued benefits, the term "child" is defined, in pertinent part, as:

[A]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  
38 C.F.R. § 3.57(a).  See also 38 U.S.C.A.§ 101(4)(A); 38 C.F.R. § 3.1000(d)(2).

In all other cases-such as in the instant case as detailed below-accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A.§ 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

The following facts are not in dispute.  The Veteran's surviving spouse was granted an aid and attendance allowance by a September 2007 rating decision.  She died in May 2009 and the Appellant, the adult son (a birth certificate of record indicated the Appellant was born in November 1950) of the Veteran and his surviving spouse,  was paid $5,041.00 as reimbursement for the last expenses incurred relating to the Veteran's surviving spouse's death and burial.

The Appellant asserts that in addition to the accrued benefits owed to his mother  paid for her final expenses, he is entitled to reimbursement of assisted living expenses he paid for his mother prior to her death by way of accrued benefits due to her at the time of her death.  Unfortunately, the provisions of the law are clear. Where the beneficiary who dies is the surviving spouse of the Veteran, the accrued benefits are then payable to the children, meaning unmarried children under age 18, unmarried children still in school under age 23, or unmarried children who became incapable of self-support prior to age 18.  38 C.F.R. § 3.1000(a)(2), (d)(2).  Adult children capable of self-support, such as the Appellant in this case, do not meet the legal definition.  To be clear, the Appellant has never contested his age or capacity for self-support, and the fact that he qualified as a fiduciary for his mother's estate demonstrates both. 

As support for the above, both the United States Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed VA denials of accrued benefits claims by persons other than those listed in the statute and regulation.  See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased Veteran's fiduciary for distribution to a Veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased Veteran's brother); Wilkes v. Principi, 16 Vet. App. 237, 242 (2002) (denying accrued benefits to a deceased Veteran's nephew); Morris v. Shinseki, 26 Vet. App. 494 (2014) (status as deceased Veteran's brother, which is not one of the categories of persons listed in section 5121(a), made appellant ineligible for accrued benefits due and unpaid).
To the extent the Appellant argues that he should be considered an eligible claimant based on legal and clinical documentation that his mother's dementia prevented her from understanding the benefits to which she may have been entitled, to include the need to apply for Improved Pension benefits (see argument presented on VA Form 9 received in January 2014), and that he acted on her behalf as an appointed VA fiduciary, a fiduciary also may not receive accrued benefits payments unless he also meets the criteria of 38 U.S.C.A. §5121(a), to include as being a child of the Veteran.  See Youngman, supra.  The regulatory definition of "child" in 38 C.F.R. §§ 3.57 and 3.1000 implements this statute; as such, this argument must also fail.

In short, the Appellant is not entitled to any additional accrued benefits owed his mother at the time of her death in his capacity as the Veteran's child under the controlling legal authority set forth above.  The evidence does not show that the Appellant meets the legal definition of a "child" of the Veteran for accrued benefits purposes or that any other such individual exists.  As such, the only other category under which accrued benefits are payable is in the form of reimbursement to cover the costs of the last sickness or burial of the beneficiary.  38 C.F.R. § 3.1000(a)(5).  The funds paid to the Appellant thus far, $5,041.00, represent the last expenses relating to the Veteran' surviving spouse's death and burial submitted by the Appellant.  The Board notes that to the extent any VA benefits were due to the Veteran's mom at the time of her death, as such were unpaid, the benefits do not revert to her estate.  See Morris, supra.  

The Board is sympathetic to the Appellant's claim, and recognizes his care of his mother in her final years.  However, in spite of any equities otherwise demonstrated, VA can only pay benefits that are authorized by law, and the Appellant is not entitled to receive the desired additional accrued benefits under the controlling legal authority.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Thus, the Board has no discretion to grant the requested benefits in this matter.























	(CONTINUED ON NEXT PAGE)

ORDER

The calculation of the amount of accrued benefits payable was correct, no further benefits are payable to the Appellant, and the appeal must be denied as a matter of law.


____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


